Citation Nr: 9913472	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22, was raised by the 
appellant in a September 1996 letter.  Since this issue has 
not been adjudicated by the RO, it is referred to the RO for 
appropriate action.


REMAND

The veteran was admitted to a VA medical center on December 
18, 1995, and remained hospitalized until his death on 
January 24, 1996.  According to the certificate of death, the 
immediate cause of death was sepsis due to a urinary tract 
infection.  No other condition was certified as an immediate 
or contributory cause of death.  

According to the terminal hospital summary, the veteran was 
in his usual state of health until approximately three months 
prior to admission.  His presenting problem on admission was 
hypereosinophilia.  On December 20, 1995, antibiotics were 
started for a suspected urinary tract infection.  Urine 
cultures were positive, but blood cultures were negative.  A 
blood culture on December 29, 1995, was positive for 
Staphylococcus epidermidis, but this was considered to be due 
to a contaminant.  On December 30, 1995, sputum cultures were 
positive for Klebsiella, but "all of the cultures remained 
negative."  On January 19, 1996, the veteran spiked a 
temperature and blood cultures were positive for Klebsiella.  
Despite antibiotic treatment, the veteran continued to 
decline and expired on January 24, 1996.
Although the record reflects that the RO has obtained medical 
opinions addressing whether the cause of the veteran's death 
was etiologically related to service-connected disability or 
to improper care by VA, the medical opinions received 
primarily relate to the veteran's hypereosinophilic syndrome 
and do not specifically address whether the fatal sepsis was 
acquired or aggravated as a result of the VA hospitalization.  
Moreover, although the hospital summary indicates that the 
veteran became rapidly obtunded and only minimally responsive 
the day following admission and that a feeding tube was 
placed on December 28, 1995, the summary does not indicate 
whether a urinary catheter was placed.  

In light of these circumstances, the Board believes that the 
complete records of the veteran's terminal hospitalization 
and any records pertaining to VA outpatient treatment of the 
veteran during the few months preceding his hospital 
admission should be obtained, as should a VA medical opinion 
based upon a review of all pertinent records. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. VA outpatient records pertaining 
to treatment of the veteran after 
his hospital discharge in April 
1995 should be associated with 
the claims folder.

2. The complete records of the 
veteran's terminal 
hospitalization should be 
associated with the claims 
folder.


3. Then, the claims folder should be 
forwarded to a specialist in 
infectious diseases for an 
opinions concerning the etiology 
of the veteran's fatal sepsis.  
Specifically, the physician 
should express an opinion as to 
whether placement of a urinary 
catheter and/or any other 
treatment rendered during the 
terminal period of 
hospitalization played a material 
causal role in the development or 
progression of the sepsis.  The 
physician should also provide the 
supporting rationale for the 
opinion.

4. Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on 
appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she and 
her representative should be 
provided a supplemental statement 
of the case and afforded an 
appropriate opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final action 
warranted.  The appellant need take no action unless she is 
otherwise notified by the RO.  The appellant is free to 
submit additional evidence in support of her appeal.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


